Citation Nr: 1528236	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  10-04 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD), previously rated as panic disorder without agoraphobia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1977 to May 1977, from June 1980 to November 1981 and from August 2004 to January 2006.  He had additional service with the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2015, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of the proceeding is associated with the electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To provide the Veteran with a new VA examination.

In November 2008, the Veteran filed a claim for service connection for PTSD.  He underwent a VA examination in February 2009.  It was indicated that the Veteran was deployed to Iraq during his last period of active duty for a 12-month tour.  The examiner noted a several year history of panic attacks and that the Veteran had begun seeking mental health treatment.  The Veteran indicated that on return from Iraq he was crying on a daily basis and that his panic attacks began shortly before being deployed.  He indicated still having a panic attack once or twice a week and taking medication whenever he started to feel anxious.  He indicated that he slept pretty well, but 2 or 3 times a month he would have a bad dream and have trouble getting to sleep again.  He reported some irritability and anger outbursts toward his supervisor at work, his children and while driving.  The examiner noted low-grade depressed mood with anhedonia, feelings of guilt, fatigue, reduced concentration and reduced sexual desire.  

In an April 2009 rating decision, the RO granted service connection for panic disorder without agoraphobia (claimed as PTSD) because service treatment records showed treatment for panic attacks while in service.  

In July 2009, the Veteran disagreed with the initial 30 percent evaluation assigned for his psychiatric disability.  He stated he was having panic attacks at least three times a month, severe mood swings and had recently been put on anti-anxiety medication.

In a March 2010 Mental Health Attending Note, it was reported that the Veteran indicated he was having to take medications more frequently in order to keep functioning through the day giving his panic attacks.  He reported frequent nightmares.  He indicated feeling anxious about the future and indicated his sleep was impaired to the extent that he felt tired in the morning when he woke up and often struggled to stay awake during the day.  Diagnoses of PTSD and panic disorder without agoraphobia were rendered.

A statement submitted by a Dr. S.M. in October 2010 indicated the Veteran was being treated for PTSD and panic disorder which was "severe with frequent flare-ups in spite of being on medications."  It was also indicated the Veteran had sleep apnea requiring the use of a CPAP machine; however, the Veteran could not use the CPAP machine because it triggered severe panic attacks that kept him from sleeping.

In July 2011, the Veteran underwent a QTC examination with a licensed psychologist.  The Veteran described his symptoms as including repetitive dreams of being unprotected while rockets fired overhead, hypervigilance, sleep disturbance, and anxiety when talking about his wartime experiences.  He indicated increased anxiety in social situations that sometimes led to crying and reported waking up from dreams "4 times a week."  The practitioner also noted difficulty maintaining effective family role functioning as reflected by a failed marriage since returning from deployment.

In April 2012, the RO continued the 30 percent rating for PTSD, previously evaluated as panic disorder without agoraphobia.

In June 2014, the Veteran underwent another VA examination.  The examiner did not diagnose PTSD and indicated that having two severe panic attacks per year did not meet the threshold for a panic disorder diagnosis.  The Veteran indicated experiencing sleep disturbance caused by dreams and by waking up with excessive worry.  In addition, he reported feeling irritable on a consistent basis and that driving in traffic caused shortness of breath.  The examiner also indicated the Veteran experienced hypervigilance and problems with concentration.

At his May 2015 hearing before the Board, the Veteran indicated he felt his symptoms were worse than reflected in the June 2014 examination report.  He stated that he often had anxiety attacks and had experienced two already that day.  He indicated he would have attacks two or three times a week depending on the situation.  He took medication to control his symptoms.  He also reported memory loss and that he had trouble remembering what he read and assignments for the classes he was taking while working toward his Associates degree.  He indicated having nightmares and continual problems sleeping.  He also reported that his relationship with his family was not good and that because of his anger he "ran everybody off" and isolated in his home studying for classes and watching TV.  He indicated leaving his house for school and then returning; he stated he had no social life and that depression was his worst symptom.

In light of the Veteran's assertions that his condition is worse than the record currently reflects, the Board finds that a new examination is needed before a decision can be made on the Veteran's claim.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  The current level of disability is most important in claims for an increased rating.  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  Here, the symptoms reported at the June 2014 VA examination and those testified about at the May 2015 hearing show some disparity.  To give the Veteran every opportunity, the Board will remand for a new examination. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate them with the electronic claims file.

2.  After the above development is complete, schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service- connected PTSD (previously rated as panic disorder without agoraphobia).  

The electronic claims file, including a complete copy of this remand, must be made available to the examiner for review.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability. 
The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 


3.  After conducting any additional development deemed necessary, the RO should reconsider the Veteran's claim.  If the benefit sought on appeal is not granted to the fullest extent, the appellant and his representative should be provided a supplemental statement of the case (SSOC) and allowed an appropriate period of time to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




